Citation Nr: 0031100	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of 
injuries to the head, neck and back.

2.  Entitlement to service connection for a bilateral knee 
joint disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran served in active service from April 1966 
to June 1968, August 1968 to August 1971, and June 1972 to 
January 1993, including a period of active service in 
Southwest Asia from February 1991 to March 1991. 

Additionally, the Board notes that the December 1995 
substantive appeal perfected the issues of entitlement to 
service connection for a skin disorder and hair loss, to 
include as secondary to Agent Orange exposure.  However, 
during the October 2000 Board hearing at the Central Office 
in Washington, D.C. (Central Office hearing), the veteran 
indicated he desired to withdraw such claims of service 
connection.  Thus, the veteran's claims of service connection 
for a skin disorder and hair loss, to include as secondary to 
Agent Orange exposure, have been withdrawn.  See 38 C.F.R. § 
20.204 (2000).

Furthermore, during the October 2000 Central Office hearing, 
the veteran requested consideration of a claim of entitlement 
to an increased disability evaluation for chronic fatigue 
syndrome.  However, as the only issues currently before the 
Board are those set forth on the title page of this remand, 
this matter is referred to the RO for appropriate action.


REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In this regard, the Board notes that the veteran is currently 
claiming that he is entitled to service connection for the 
residuals of injuries to the head, neck and back incurred as 
a result of repeated parachute jumps during his service.  The 
service medical records support the veteran's contention 
inasmuch as they contain a December 1992 Report of Medical 
History indicating that the veteran sustained a back injury 
in 1988 and was treated at the Womack Army Hospital in Fort 
Bragg, North Carolina.  

Upon a preliminary review of the evidence, the Board finds 
that it not satisfied that a medical opinion regarding the 
etiology, or the lack thereof, of the veteran's claimed 
disorders, which is based on a review of all of the relevant 
and available evidence, has been obtained/submitted.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, additional development of the record is necessary prior 
to a review of the merits of the veteran's claims.  

Additionally, in statements dated October 1996 and August 
1998, and during the October 2000 Central Office hearing, the 
veteran reported he was further treated at the Walter Reed 
Army Medical Center for injuries sustained while parachuting 
in 1988.  However, these treatment records are not contained 
in the claims file and should be obtained by the RO.

Furthermore, the Board notes that the veteran has continued 
to receive treatment at the Chillicothe VA Medical Center 
(VAMC) since his discharge from service to the present, and 
that the claims file includes medical records from this VA 
facility from December 1993 to September 1998.  As such, the 
RO should attempt to obtain the veteran's most recent 
treatment records from the Chillicothe VAMC, including any 
records dated from September 1998 to the present.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
treatment records from the Chillicothe 
VAMC dated from September 1998 to the 
present.  Additionally, the RO should 
obtain and associate with the claims 
file the veteran's treatment records 
from the Walter Reed Army Medical Center 
dated from January 1988 to December 
1988.  If the search for the mentioned 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility and/or the Walter Reed Army 
Medical Center specifically indicating 
that these records were not available.

2.  The RO should arrange for the 
veteran to undergo VA examinations in 
the appropriate specialties in order to 
determine the nature, extent and 
etiology of the claimed residuals of 
injuries to the head, neck and back and 
a bilateral knee joint disorder.  All 
indicated studies should be performed, 
and the claims folders must be made 
available to the examiners for review.  
Based upon the examination results, a 
review of the claims folder, and 
consideration of the veteran's medical 
history, the examiner(s) should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
bilateral knee joint disorder cannot be 
attributed to any know clinical 
diagnoses.  Additionally, the 
examiner(s) should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's bilateral knee 
joint disorder is related to his service 
in Southwest Asia.  Furthermore, the 
examiner(s) should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's residuals of 
injuries to the head, neck and back and 
a bilateral knee joint disorder are 
related to any in-service incident or 
symptoms, or are otherwise related to 
his active service.  The examiner(s) 
must include the complete rationale for 
all opinions and conclusions expressed. 

3.  Thereafter, the RO must ensure that 
the directives of this remand have been 
fully satisfied.  Otherwise, the RO must 
implement any necessary corrective 
procedures. 

4.  The RO should readjudicate the 
veteran's claims of service connection 
for the residuals of injuries to the 
head, neck and back and a bilateral knee 
joint disorder, to include as due to an 
undiagnosed illness, taking into 
consideration 38 U.S.C.A. § 1117 (West 
1991), and 38 C.F.R. §§ 3.307, 3.307, 
3.317 (2000).  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 7 -


